                                           THE CITY OF NEW YORK                         MARK R.FERGUSON
                                                                                                Senior Counsel
JAMES E. JOHNSON                          LAW DEPARTMENT                                 Phone: (212) 356-2507
Corporation Counsel                           100 CHURCH STREET                            Fax: (212) 356-2439
                                              NEW YORK, NY 10007                        mferguso@law.nyc.gov



                                                                   April 3, 2020

 By ECF
 Honorable Steven M. Gold
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                    Re:    Telesford v. NYC DOE, et al.,
                                           16 Civ. 819 (CBA) (SMG)
                                           Our No. 2016-008526

 Dear Magistrate Judge Gold:

                I am the Assistant Corporation Counsel assigned to represent the sole remaining
 defendant in the above-referenced action, the New York City Department of Education (“DOE”).
 Per your minute entry order dated November 7, 2019, the parties write to inform the Court that
 that discovery has been completed and that the parties are still considering whether further
 settlement negotiations may be fruitful.

                Plaintiff has sought information from the New York State Department of
 Education regarding certification requirements that could affect the outcome of settlement
 discussions. The New York State Department of Education has not been able to respond to his
 inquiries due to the COVID-19 crisis. The parties therefore respectfully request sixty (60) days,
 until June 1, 2020, to inform the Court as to whether a further settlement conference may be
 worthwhile.

                The parties also write to request that the date to submit a briefing schedule to
 Judge Amon for the defendant’s summary judgment motion be extended until a date set by the
 Court after June 1, 2020, in light of the uncertainty of office closures affecting access to records
 necessary to prepare the motion.

                      Thank You for Your consideration of this request.

                                                                   Respectfully submitted,
                                                                          /s/
HONORABLE STEVEN M. GOLD
United States Magistrate Judge
Telesford v. NYC DOE, et al.,
16 Civ. 819 (CBA) (SMG)
April 3, 2020
Page 2


                                 Mark R. Ferguson
                                 Senior Counsel
Cc:   Daniel E. Dugan
      (By ECF)
